DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.,  Patent No.: US 10755574 B2, in view of Faghri, Pub. No.: US 20020062207 A1,  in view of Gupta et al., Pub. No.: US 20170080952 A1 (Gupta`952), further in view of Kataoka, Patent No.: US 8896687 B2 and further in view of GUPTA et al., Pub. No.: US 20190352869 A1 (Gupta`869).

Regarding claims 1 & 13-14, Park et al. discloses a vehicle control device comprising:
a memory storing a program (col.16 lines 1-4, (215) The navigation system 770 may include a memory and a processor. The memory may store navigation information. The processor may control the operation of the navigation system 770. & col.17 lines 1-10, (225)  and
a processor configured to execute the program to (col.17 lines 22-29, (230) One or more processors and the controller 170 included in the vehicle 100 may be implemented using at least one selected from among Application Specific Integrated Circuits (ASICs), Digital Signal Processors (DSPs), Digital Signal Processing Devices (DSPDs), Programmable Logic Devices (PLDs), Field Programmable Gate Arrays (FPGAs), processors, controllers, micro-controllers, microprocessors, and electric units for the implementation of other functions.);
recognize a bicycle lane adjacent to a subject lane on which a subject vehicle is present and a two-wheeled vehicle that is present in front of the subject vehicle (col.5 lines 33-39, (43) As illustrated in FIG. 7, the vehicle 100 may include the user interface apparatus 200, the object detection apparatus 300, the communication apparatus 400, the driving manipulation apparatus 500, a vehicle drive apparatus 600, the vehicle travel system 700, a navigation system 770, a sensing unit 120, an interface 130, a memory 140, a controller 170, and a power supply unit 190. & col.7 lines 63-67, (85) Referring to FIGS. 5 and 6, an object O may include a lane OB10, other vehicle OB11, a pedestrian OB12, a two-wheeled vehicle OB13, a traffic signal OB14 and OB15, a light, a road, a structure, a bump, a geographical feature, an animal, etc. & col.8 lines 1-6, (86) The lane OB10 may be a lane in which the vehicle is traveling, a lane next to the lane in which the vehicle is travelling, or a lane in which the other vehicle is travelling in the opposite direction. The lane OB10 may include left and right lines that define the lane. & col.21 lines 60-67, (296) In the case where the first other vehicle is traveling in a dedicated lane, the first other vehicle may not disturb traveling of a vehicle capable of performing vehicle-to-vehicle communication, including the vehicle 100, and thus, the recognition information for the first other vehicle is not required. As unnecessary information is not transmitted, there is an effect of not affecting a communication traffic condition. & col.23 lines 42-52,  (320) Here, 300. For example, the recognition information for the first other vehicle may include presence information, location information, speed information, information on an occupied lane, and direction information regarding the first other vehicle.), 

    PNG
    media_image1.png
    796
    562
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    443
    418
    media_image2.png
    Greyscale


Col.8 lines 1-22, (85) Referring to FIGS. 5 and 6, an object O may include a lane OB10, other vehicle OB11, a pedestrian OB12, a two-wheeled vehicle OB13, a traffic signal OB14 and OB15, a light, a road, a structure, a bump, a geographical feature, an animal, etc. (86) The lane OB10 may be a lane in which the vehicle is traveling, a lane next to the lane in which the vehicle is travelling, or a lane in which the other vehicle is travelling in the opposite direction. The lane OB10 may include left and right lines that define the lane. (87) The other vehicle OB11 may be a vehicle travelling in the vicinity of the vehicle 100. The other vehicle OB11 may be a vehicle within a predetermined distance from the vehicle 100. For example, the other vehicle OB11 may be a vehicle that is preceding or following the vehicle 100. (88) The pedestrian OB12 may be a person located in the vicinity of the vehicle 100. The pedestrian OB12 may be a person located within a predetermined distance from the vehicle 100. For example, the pedestrian OB12 may be a person on a sidewalk or on the roadway.(89) 12 is a vehicle located in the vicinity of the vehicle 100 and moves with two wheels. The two-wheeled vehicle OB12 may be a vehicle that has two wheels within a predetermined distance from the vehicle 100. For example, the two-wheeled vehicle OB13 may be a motorcycle or a bike on a sidewalk or the roadway.
Park et al. is not exclusively disclosing “the bicycle lane is different from the subject lane”. However, Faghri, US 20020062207 A1, teaches Computer-implemented system and method for simulating motor vehicle and bicycle traffic and discloses;
the bicycle lane being a lane that is different from the subject lane ([0099] In addition the lanes can be defined as bike-only or shared. In order to properly model the lateral interaction of bicycles and motor vehicles it is advised that wide (14 feet) shared lanes be modeled as two lanes (one shared and one bicycle lane). This is due to the fact that on wide lanes these two types of vehicles behave the same way as if they would be separated by a line designating the bicycle lane. This fact would cause the need to model narrow and wide shared lanes in different ways. By allowing the user to model wide lanes as consisting of a shared and a bicycle lane not only the model is simplified (saving memory and CPU time), but more flexibility is provided to the user, since they can observe the behavior of vehicles in particular locations and model it accordingly.).
Faghri teaches that these features are useful for providing a computer-implemented system and method for simulating motor vehicle and bicycle traffic (see Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Faghri with the system disclosed by Park et al. in order for providing a computer-implemented system and method for simulating motor vehicle and bicycle traffic (see Abstract).
Further Park et al. discloses; and
control at least steering of the subject vehicle (col.4 lines 48-51,(30) Referring to FIGS. 1 to 7, a vehicle 100 may include a wheel rotating by a power source, and a steering input device 510 for controlling a driving direction of the vehicle 100.)

“vehicle to move far away from the two-wheeled vehicle”. However GUPTA et al., US 20170080952 A1 (Gupta`952), teaches SYSTEM AND METHOD FOR PROVIDING DRIVING ASSISTANCE TO SAFELY OVERTAKE A VEHICLE and discloses; 
cause the subject vehicle to move far away from the two-wheeled vehicle in a first case ([0067] In accordance with an embodiment, the microprocessor 202 may be configured to utilize one or more pre-defined constants, for the determination of the lateral distance between the determined first position and the determined second position. The utilization of the one or more pre-defined constants may be based on one or more criteria. The one or more criteria may include a position of installation of the sensors, such as the RADAR and/or the image-capturing unit 102, vehicle type, and/or size of the vehicle body of first vehicle 106 and/or the vehicle body (not shown) of the second vehicle 108. The utilization of the one or more pre-defined constants may ensure that the determined lateral distance is a precise calculation between side edges of two vehicles, such as the first vehicle 106 and the second vehicle 108 (shown in FIG. 3A). For example, a first length constant associated with the first vehicle 106 may be “2 feet” when the RADAR is installed “2 feet” away from a first side edge of the vehicle body of the first vehicle 106. A second length constant associated with the second vehicle 108 may be “0.3 feet” when the second vehicle 108 is detected to be a bicycle. Accordingly, at the time of determination of the lateral distance between the determined first position and the determined second position, the first length constant and the second length constant may be utilized. Thus, the lateral distance may be determined as “3.7 feet”, which may be the effective lateral distance after the deduction of values of the first length constant and the second length constant. The determined lateral distance may correspond to the lateral distance between a first side edge of the first vehicle 106 and a second side edge of the second vehicle 108. The first side edge and the second side edge may correspond to the edges that face each other at the time of overtake. The association between the vehicle types and the one or more pre-defined constants may be stored at the ECU 104. A different constant may be utilized for a different type of vehicle, such as a pre-defined length constant, “0.3 feet”, which may be used to ascertain an outer edge of the bicycle. Similarly, another pre-defined length constant, 
Gupta`952 teaches that these features are useful for to provide driving assistance to safely overtake a vehicle, i.e. a bicycle (see Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Gupta`952 with the system disclosed by Park et al. in order to provide driving assistance to safely overtake a vehicle, i.e. a bicycle;  to help the vehicle driver to make an accurate judgment to maintain a safe distance from other vehicles, such as a bicycle (see Abstract & [0003]).
Further, Park is silent on “a controller cause a vehicle to move far away from a two-wheeled vehicle dedicated lane”, however Gupta et al., US 20190352869 A1, (Gupta`869) teaches APPARATUS FOR CREATING A DEDICATED LANE FOR AN EMERGENCY VEHICLE and discloses: cause the subject vehicle to move far away from the two-wheeled vehicle in a first case where the bicycle lane is not recognized and the two-wheeled vehicle is recognized, in comparison with a second case where the bicycle lane is recognized and the two-wheeled vehicle is recognized in the bicycle lane ([0124] In another aspect, before deployment of the asset, a pre-defined time and a visual/audio notification can be given to normal traffic vehicles so as to allow them to move away from the dedicated lane that would eventually be created after the pre-defined time, so as to allow sufficient and safe transition time for the normal vehicles to move away from the lane.).
Gupta`869 teaches that these features are useful to enable uninterrupted passage of a defined vehicle. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Gupta`869  with the system disclosed by Park et al. in order to enable uninterrupted passage of a defined vehicle (see Abstract).
“vehicle to move far away from the two-wheeled vehicle by a first distance”. However GUPTA et al., US 20170080952 A1 (Gupta`952), teaches SYSTEM AND METHOD FOR PROVIDING DRIVING ASSISTANCE TO SAFELY OVERTAKE A VEHICLE and discloses;
Further Park et al. does not disclose “dedicated lane is not recognized & the two-wheeled vehicle is recognized” and “dedicated lane is recognized and the two-wheeled vehicle is recognized”. Kataoka teaches Lane Departure Prevention Support Apparatus, Method Of Displaying A Lane Boundary Line And Program and discloses 
in a first case where the bicycle lane is not recognized and the two-wheeled vehicle is recognized, in comparison with a second case where the bicycle lane is recognized and the two-wheeled vehicle is recognized in the bicycle lane ((26) The recognized status corresponds to a status in which the white line is recognized, and the unrecognized status corresponds to a status in which the white line is not recognized. The identified unrecognized status corresponds to a status in which the further white line is out of a white line recognition area of image data and thus is not recognized because the vehicle becomes close to one of the left and right white lines. Thus, the identified unrecognized status is a special status in the unrecognized status. & (41) “The lane recognition camera 11 transmits the white line information (the lane width W, the offset position Os, the yaw angle .phi. and the road radius R, if the left and right white lines are recognized) thus determined to the departure prevention support ECU 12. Further, if one or both of the left and right white lines are not recognized, identification information of the unrecognized white line and unrecognition information are sent to the departure prevention support ECU 12 as the white line information. & (66) The identified unrecognized status is a status in which the white line is unrecognized but recognized in terms of a field of view of the driver. To the contrary, the unrecognized status is a status in which the driver easily understands the reason why the white line is unrecognized, such as a status in which a status of the white line is bad or it rains.”).  
Kataoka teaches that these features are useful for recognizing the lane boundary line in a recognition area of captured image data to detect a host vehicle position within the traveling lane in a width direction. 
 Park et al. in order for recognizing the lane boundary line in a recognition area of captured image data to detect a host vehicle position within the traveling lane in a width direction (see Abstract).

For claim 14: Park et al. discloses a computer-readable non-transitory storage medium storing a program that causes an in-vehicle computer to execute ((500) The foregoing present disclosure may be implemented as codes readable by a computer on a medium written by the program. The computer-readable media includes all types of recording devices in which data readable by a computer system can be stored. Examples of the computer-readable media may include ROM, RAM, CD-ROM, magnetic tape, floppy disk, and optical data storage device, and the like, and also include a device implemented in the form of a carrier wave (for example, transmission via the Internet). In addition, the computer may a processor or a controller. The foregoing description is merely exemplary and are not to be considered as limiting the present disclosure. The scope of the invention should be determined by reasonable interpretation of the appended claims and all changes that come within the equivalent scope of the invention are included in the scope of the invention.).

Regarding claims 2, Park et al. discloses the vehicle control device of Claim 1.
Park is silent on “a controller cause a vehicle to move away”. However GUPTA et al., US 20170080952 A1 (Gupta`952), teaches SYSTEM AND METHOD FOR PROVIDING DRIVING ASSISTANCE TO SAFELY OVERTAKE A VEHICLE and discloses; 
wherein, in the first case, the vehicle control device causes the subject vehicle to move far away from the two-wheeled vehicle, and in the second case, the vehicle control device causes the subject vehicle not to move far away from the two-wheeled vehicle ([0067] In accordance with an embodiment, the microprocessor 202 may be configured to utilize one or more pre-defined constants, for the determination of the lateral distance between the determined first position and the determined second position. The utilization of the one or more pre-defined  a first length constant associated with the first vehicle 106 may be “2 feet” when the RADAR is installed “2 feet” away from a first side edge of the vehicle body of the first vehicle 106. A second length constant associated with the second vehicle 108 may be “0.3 feet” when the second vehicle 108 is detected to be a bicycle. Accordingly, at the time of determination of the lateral distance between the determined first position and the determined second position, the first length constant and the second length constant may be utilized. Thus, the lateral distance may be determined as “3.7 feet”, which may be the effective lateral distance after the deduction of values of the first length constant and the second length constant. The determined lateral distance may correspond to the lateral distance between a first side edge of the first vehicle 106 and a second side edge of the second vehicle 108. The first side edge and the second side edge may correspond to the edges that face each other at the time of overtake. The association between the vehicle types and the one or more pre-defined constants may be stored at the ECU 104. A different constant may be utilized for a different type of vehicle, such as a pre-defined length constant, “0.3 feet”, which may be used to ascertain an outer edge of the bicycle. Similarly, another pre-defined length constant, “0.5 feet”, may be used to ascertain an outer edge of the EPAMD. In an instance when a plurality of bicycles are detected as moving together, the lateral distance may be determined with respect to the bicycle that may be the nearest to the first vehicle 106 at the time of overtake.)
Gupta`952 teaches that these features are useful for to provide driving assistance to safely overtake a vehicle, i.e. a bicycle (see Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Gupta`952 with the system disclosed by Park et al. in order to provide driving assistance to safely overtake 

Regarding claims 6, Park et al. discloses the vehicle control device of Claim 1, wherein, in the second case, the  vehicle control device further causes the subject vehicle to move far away from the two-wheeled vehicle, in a case where a part of a body of the  two-wheeled vehicle that is present in the bicycle lane is included in the subject lane ((86) The lane OB10 may be a lane in which the vehicle is traveling, a lane next to the lane in which the vehicle is travelling, or a lane in which the other vehicle is travelling in the opposite direction. The lane OB10 may include left and right lines that define the lane. & (242) Here, the recognition information for the vehicle 100 may be information necessary for the second other vehicle to recognize the vehicle 100. The recognition information for the vehicle 100 may include presence information, location information, speed information, information on an occupied lane, direction information, and navigation information regarding the vehicle 100. & (296) In the case where the first other vehicle is traveling in a dedicated lane, the first other vehicle may not disturb traveling of a vehicle capable of performing vehicle-to-vehicle communication, including the vehicle 100, and thus, the recognition information for the first other vehicle is not required. As unnecessary information is not transmitted, there is an effect of not affecting a communication traffic condition.).

Regarding claims 7, Park et al. discloses the vehicle control device of Claim 1, wherein, in the first case, the vehicle control device further controls a speed of the subject vehicle to reduce the speed of the subject vehicle in comparison with the second case ((83) The object information may include information about the presence of an object, information about a location of the object, information about a distance between the vehicle 100 and the object, and information about a speed of the vehicle 100 relative to the object. & (172) The brake drive unit 622 may perform electronic control of a brake apparatus provided inside the vehicle 100. For example, the brake drive unit 622 may reduce the speed of the vehicle 100 by controlling the operation of a brake located at a wheel.).

Regarding claims 8, Park et al. discloses the vehicle control device of Claim 7, wherein, in the first case, the vehicle control device reduces the speed of the subject vehicle, and in the second case, the vehicle control device does not reduce the speed of the subject vehicle ((172) The brake drive unit 622 may perform electronic control of a brake apparatus provided inside the vehicle 100. For example, the brake drive unit 622 may reduce the speed of the vehicle 100 by controlling the operation of a brake located at a wheel. & (199) The driving system 710 may be a system that performs driving of the vehicle 100 with including at least one of the user interface apparatus 200, the object detection apparatus 300, the communication apparatus 400, the driving manipulation apparatus 500, the vehicle drive apparatus 600, the navigation system 770, the sensing unit 120, or the controller 170.).

Regarding claims 9, Park et al. discloses the vehicle control device of Claim 8, wherein, in the second case, the vehicle control device further reduces the speed of the subject vehicle, in a case where a width of the bicycle lane is equal to or smaller than a predetermined width ([0007] “The relative slow speed of travel of a bicycle or other small vehicle as compared to motor vehicles such as automobiles. [0013] A lack of suitable pathways along the desired routes or leading to the desired destinations & [0115] The Senior patent does not disclose a set of components; it does not address the need for any of the many functions required for a transportation network that includes a bicycle pathway: these would include wider and narrower pathways or other means to allow increased traffic flow sections, transitions between wider and narrower sections, passing lanes, turning lanes, rest stops, emergency exits, inclines or descents which are necessary to change elevation of the pathway, horizontal turns, intersections and merging roadways.).

Regarding claims 12, Park et al. discloses the vehicle control device of Claim 7, wherein, in the second case, the vehicle control device further reduces the speed of the subject vehicle in a case where a part of a body of the two-wheeled vehicle protrudes from bicycle lane ((86) The lane OB10 may be a lane in which the vehicle is traveling, a lane next to the lane in which the 

Regarding claims 15, Park et al. discloses the vehicle control device of Claim 1.
Park et al. is not exclusively disclosing “road sign and the width of the bicycle lane”. However Faghri, US 20020062207 A1, teaches Computer-implemented system and method for simulating motor vehicle and bicycle traffic and discloses; 
wherein the vehicle control device recognizes the bicycle lane based on at least one of a road mark indicating the bicycle lane, a road sign indicating the bicycle lane, and a width of a lane ([0098] The location of the link is determined by its relative position to other links. The user identifies the links receiving right turning, left turning, and through vehicles, as well as the links producing vehicles from the left, from the right, and opposing vehicles at the downstream node of any particular link. The turning ratios at the downstream links are defined for both bicycles and motor vehicles. Links can be shared by motor vehicles and bicycles, or be multi-use paths shared by bicycles and pedestrians. The user also defines the length and width of the links, the grade, speed limit, number of lanes, and the length of left- and right-turn pockets. The channelization of each lane is defined here. The possible channelization types are non-channelized, through-only, through-and-right, through-and-left, right-only, left-only, right-pocket, and left-pocket. & [0099] In addition the lanes can be defined as bike-only or shared. In order to properly model the lateral interaction of bicycles and motor vehicles it is advised that 
Faghri teaches that these features are useful for providing a computer-implemented system and method for simulating motor vehicle and bicycle traffic (see Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Faghri with the system disclosed by Park et al. in order for providing a computer-implemented system and method for simulating motor vehicle and bicycle traffic (see Abstract).

Regarding claims 16, Park et al. discloses the vehicle control device of Claim 1.
Park et al. is not explicitly disclosing “vehicle to move far away from the two-wheeled vehicle by a first distance”. However GUPTA et al., US 20170080952 A1 (Gupta`952), teaches SYSTEM AND METHOD FOR PROVIDING DRIVING ASSISTANCE TO SAFELY OVERTAKE A VEHICLE and discloses;
wherein, in the first case, the vehicle control device further causes the subject
vehicle to move far away from the two-wheeled vehicle by a first distance ([0067] In accordance with an embodiment, the microprocessor 202 may be configured to utilize one or more pre-defined constants, for the determination of the lateral distance between the determined first position and the determined second position. The utilization of the one or more pre-defined constants may be based on one or more criteria. The one or more criteria may include a position of installation of the sensors, such as the RADAR and/or the image-capturing unit 102, vehicle type, and/or size of the vehicle body of first vehicle 106 and/or the vehicle body (not shown) of the second vehicle 108. The utilization of the one or more pre-defined constants may ensure that the determined lateral distance is a precise calculation between side edges of two vehicles, such as the first vehicle 106 and the second vehicle 108 (shown in FIG. 3A). For example, a first length constant associated with the first vehicle 106 may be “2 feet” when the RADAR is installed “2 feet” away from a first side edge of the vehicle body of the first vehicle 106. A second length constant associated with the second vehicle 108 may be “0.3 feet” when the second vehicle 108 is detected to be a bicycle. Accordingly, at the time of determination of the lateral distance between the determined first position and the determined second position, the first length constant and the second length constant may be utilized. Thus, the lateral distance may be determined as “3.7 feet”, which may be the effective lateral distance after the deduction of values of the first length constant and the second length constant. The determined lateral distance may correspond to the lateral distance between a first side edge of the first vehicle 106 and a second side edge of the second vehicle 108. The first side edge and the second side edge may correspond to the edges that face each other at the time of overtake. The association between the vehicle types and the one or more pre-defined constants may be stored at the ECU 104. A different constant may be utilized for a different type of vehicle, such as a pre-defined length constant, “0.3 feet”, which may be used to ascertain an outer edge of the bicycle. Similarly, another pre-defined length constant, “0.5 feet”, may be used to ascertain an outer edge of the EPAMD. In an instance when a plurality of bicycles are detected as moving together, the lateral distance may be determined with respect to the bicycle that may be the nearest to the first vehicle 106 at the time of  [0088] “The second boundary line 306b of the car 302 may be closer to the detected bicycle 304 than the marginal path 310 at the first time instance. The first time instance may correspond to a time instance when the car 302 is predicted to pass the detected bicycle 304. The ECU 104 may be configured to control the display of the generated first alert on the AR-HUD 324 of the car 302. The first graphical icon 326 represents the first alert that indicates the car 302 does not have enough marginal distance to pass the detected bicycle 304 safely or the car 302 violates a regulation to pass the detected bicycle 304. The driver 114 of the car 302 can easily and intuitively find a necessity to change a driving path of the car 302 away from the detected bicycle 304 by use of the second boundary line 306b, the marginal path 310, and the first graphical icon 326. & [0094] The ECU 104 may be configured to control display of the generated first alert on the HUD 334. The first overtake symbol 338, a color change of the graphical bar 336 may indicate the generated first alert on the HUD 334. For example, the first overtake symbol 338 may be displayed in red to indicate an unsafe pass (FIG. 3C). The driver 114 of the car 302 may maneuver the car 302 away from the bicycle 304 based on the generated first alert. & ([0096] The crash alert icon 342 represents a crash alert for a possible crash between the car 302 and the detected bicycle 304 along the first predictive path 306 at the time of overtake. The first predictive path 306 may be displayed as the first boundary line 306a and the second boundary line 306b as a predictive driving path of the car 302. Such crash alert may be generated when the determined lateral distance 320 is below the other pre-defined threshold distance. The other pre-defined threshold distance may be pre-configured to determine a possible crash between the car 302 and the bicycle 304. The other pre-defined threshold distance may be even below the first pre-defined threshold distance 116. The driver 114 of the car 302 can easily and intuitively find a necessity to change a driving path of the car 302 away from the detected bicycle 304 by use of the second boundary line 306b that indicates a possible crash (as shown in FIG. 3D), the marginal path 310, and the crash alert icon 342. One or more recommendations may also be generated to advise the driver 114 to reduce the speed of the car 302 to avoid both the obstacle 340 and the possibility of the crash.), and

    PNG
    media_image3.png
    786
    436
    media_image3.png
    Greyscale

wherein, in the second case, the vehicle control device further causes the subject
vehicle to move far away from the two-wheeled vehicle by a second distance shorter
than the first distance (([0067] In accordance with an embodiment, the microprocessor 202 may be configured to utilize one or more pre-defined constants, for the determination of the lateral distance between the determined first position and the determined second position. The utilization of the one or more pre-defined constants may be based on one or more criteria. The one or more criteria may include a position of installation of the sensors, such as the RADAR and/or the image-capturing unit 102, vehicle type, and/or size of the vehicle body of first vehicle 106 and/or the vehicle body (not shown) of the second vehicle 108. The utilization of the one or more pre-defined constants may ensure that the determined lateral distance is a precise calculation between side edges of two vehicles, such as the first vehicle 106 and the second vehicle 108 (shown in FIG. 3A). For example, a first length constant associated with the first vehicle 106 may be “2 feet” when the RADAR is installed “2 feet” away from a first side edge of the vehicle body of the first vehicle 106. A second length constant associated with the second vehicle 108 may be “0.3 feet” when the second vehicle 108 is detected to be a bicycle. Accordingly, at the time of determination of the lateral distance between the determined first position and the determined second position, the first length constant and the second length constant may be utilized. Thus, the lateral distance may be determined as “3.7 feet”, which may be the effective lateral distance after the deduction of values of the first length constant and the second length constant. The determined lateral distance may correspond to the lateral distance between a first side edge of the first vehicle 106 and a second side edge of the second vehicle 108. The first side edge and the second side edge may correspond to the edges that face each other at the time of overtake. The association between the vehicle types and the one or more pre-defined constants may be stored at the ECU 104. A different constant may be utilized for a different type of vehicle, such as a pre-defined length constant, “0.3 feet”, which may be used to ascertain an outer edge of the bicycle. Similarly, another pre-defined length constant, “0.5 feet”, may be used to ascertain an outer edge of the EPAMD. In an instance when a plurality of bicycles are detected as moving together, the lateral distance may be determined with respect to the bicycle that may be the nearest to the first vehicle 106 at the time of overtake. & [0088] “The second boundary line 306b of the car 302 may be closer to the detected bicycle 304 than the marginal path 310 at the first time instance. The first time instance may correspond to a time instance when the car 302 is predicted to pass the detected bicycle 304. The ECU 104 may be configured to control the display of the generated first alert on the AR-HUD 324 of the car 302. The first graphical icon 326 represents the first alert that indicates the car 302 does not have enough marginal distance to pass the detected bicycle 304 safely or the car 302 violates a regulation to pass the detected bicycle 304.  The driver 114 of the car 302 can easily and intuitively find a necessity to change a driving path of the car 302 away from the detected bicycle 304 by use of the second boundary line 306b, the marginal path 310, and the first graphical icon 326. & ([0096] The crash alert icon 342 represents a crash alert for a possible crash between the car 302 and the detected bicycle 304 along the first predictive path 306 at the time of overtake. The first predictive path 306 may be displayed as the first boundary line 306a and the second boundary line 306b as a predictive driving path of the car 302. Such crash alert may be generated when the determined lateral distance 320 is below the other pre-defined threshold b that indicates a possible crash (as shown in FIG. 3D), the marginal path 310, and the crash alert icon 342. One or more recommendations may also be generated to advise the driver 114 to reduce the speed of the car 302 to avoid both the obstacle 340 and the possibility of the crash.).
Gupta`952 teaches that these features are useful for to provide driving assistance to safely overtake a vehicle, i.e. a bicycle (see Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Gupta`952 with the system disclosed by Park et al. in order to provide driving assistance to safely overtake a vehicle, i.e. a bicycle;  to help the vehicle driver to make an accurate judgment to maintain a safe distance from other vehicles, such as a bicycle (see Abstract & [0003]).

Claims 3-5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.,  Patent No.: US 10755574 B2, in view of Faghri, Pub. No.: US 20020062207 A1,  in view of Gupta et al., Pub. No.: US 20190352869 A1 (Gupta`869), further in view of Kataoka, Patent No.: US 8896687 B2 and further in view of Farr, Pub. No.: US 20090214291 A1.

Regarding claims 3, Park et al. discloses the vehicle control device of Claim 2. Park et al. is silent on “lane width”. Farr teaches Roadway for Bicycles and Pedestrians and discloses
wherein, in the second case, the vehicle control device further causes the subject vehicle to move far away from the two-wheeled vehicle, in a case where a width of the bicycle lane is equal to or less than a predetermined width ([0076] 3. The known modular, elevated and enclosed walkways are a predetermined width. Although they may be available in a selection of widths, each particular walkway has a fixed width. This would not be suitable for an extended roadway system as disclosed herein. For an extended roadway system the traffic-
Farr teaches that these features are useful to enable selected combinations of the components to be assembled into modular sections of an enclosed and elevated roadway suitable for bicycles, other small vehicles and pedestrian walkways (see Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Farr with the system disclosed by Park et al. in order to enable selected combinations of the components to be assembled into modular sections of an enclosed and elevated roadway suitable for bicycles, other small vehicles and pedestrian walkways (see Abstract). 

Regarding claims 4, Park et al. discloses the vehicle control device of Claim 3. Park et al. is silent on “dedicated lane becomes narrower”. Farr teaches Roadway for Bicycles and Pedestrians and discloses
wherein the vehicle control device causes the subject vehicle to move far away from the two-wheeled vehicle as the width of the bicycle lane, which is equal to or less than the predetermined width, becomes narrower ([0115] “for a transportation network that includes a bicycle pathway: these would include wider and narrower pathways or other means to allow increased traffic flow sections, transitions between wider and narrower sections, passing lanes, turning lanes, rest stops, emergency exits, inclines or descents which are necessary to change elevation of”).
Farr teaches that these features are useful to enable selected combinations of the components to be assembled into modular sections of an enclosed and elevated roadway suitable for bicycles, other small vehicles and pedestrian walkways (see Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Farr with the system disclosed by Park et al. in order to enable selected combinations of the components to 

Regarding claims 5, Park et al. discloses the vehicle control device of Claim 1. Park et al. is silent on “position related lane width direction”. Farr teaches Roadway for Bicycles and Pedestrians and discloses
wherein, in the second case, the vehicle control device further causes the subject vehicle to move far away from the two-wheeled vehicle based on a position related to a lane width direction of the two-wheeled vehicle recognized by the vehicle control device ([0257] The second direction is called the `width direction` and is also defined for each point on the roadway surface. The `width` is a vector and has both a value and a direction. The `width direction`, at a specific point is perpendicular to the intended traffic direction. The `width value` is the distance from one edge of the roadway surface to the opposing edge travelling in the direction perpendicular to the intended traffic direction at said point and passing through said point. & [0258] Ref. 417 represents the width value of the track component, ref. 401, this being four lanes wide. Here, as is the case with all rectangular track components, the width is the same and constant for every point on the roadway surface. However, for non-rectangular track components, the curved track component, ref. 405, for example, the intended traffic direction and the width direction change as one moves from one end to the other. In this particular case, the value of the width remains constant; it is four lanes wide. Other track components, ref 409, as an example, have a width value that changes from four lanes wide to six lanes wide. & [0273] It should be noted that the relative position of the roadway sectional outlines, as illustrated in FIG. 10, is only one of many possible positions of the roadways, relative to the supporting structures. Furthermore, support methods and components such as those indicated as ref. 1013 and ref. 1015, include columns or posts that could be existing objects, but are not intended to be exclusively existing objects, such as existing utility poles.).
Farr teaches that these features are useful to enable selected combinations of the components to be assembled into modular sections of an enclosed and elevated roadway suitable for bicycles, other small vehicles and pedestrian walkways (see Abstract). 
 Park et al. in order to enable selected combinations of the components to be assembled into modular sections of an enclosed and elevated roadway suitable for bicycles, other small vehicles and pedestrian walkways (see Abstract). 

Regarding claims 10, Park et al. discloses the vehicle control device of Claim 9. Park et al. is silent on “dedicated lane becomes narrower”. Farr teaches Roadway for Bicycles and Pedestrians and discloses
wherein the vehicle control device further reduces the speed of the subject vehicle as the width of the bicycle lane, which is equal to or less than the predetermined width, becomes narrower ([0115] “for a transportation network that includes a bicycle pathway: these would include wider and narrower pathways or other means to allow increased traffic flow sections, transitions between wider and narrower sections, passing lanes, turning lanes, rest stops, emergency exits, inclines or descents which are necessary to change elevation of”).
Farr teaches that these features are useful to enable selected combinations of the components to be assembled into modular sections of an enclosed and elevated roadway suitable for bicycles, other small vehicles and pedestrian walkways (see Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Farr with the system disclosed by Park et al. in order to enable selected combinations of the components to be assembled into modular sections of an enclosed and elevated roadway suitable for bicycles, other small vehicles and pedestrian walkways (see Abstract). 

Regarding claims 11, Park et al. discloses the vehicle control device of Claim 7, wherein, in the second case, the vehicle control device further reduces the speed of the subject vehicle (col.7 lines 56-60, (83) The object information may include information about the presence of an object, information about a location of the object, information about a distance between the vehicle 100 and the object, and information about a speed of the vehicle 100 relative to the  Park et al. is silent on “position related lane width direction”. Farr teaches Roadway for Bicycles and Pedestrians and discloses;
based on a position related to a lane width direction of the two-wheeled vehicle recognized by the vehicle control device ([0257] The second direction is called the `width direction` and is also defined for each point on the roadway surface. The `width` is a vector and has both a value and a direction. The `width direction`, at a specific point is perpendicular to the intended traffic direction. The `width value` is the distance from one edge of the roadway surface to the opposing edge travelling in the direction perpendicular to the intended traffic direction at said point and passing through said point. & [0258] Ref. 417 represents the width value of the track component, ref. 401, this being four lanes wide. Here, as is the case with all rectangular track components, the width is the same and constant for every point on the roadway surface. However, for non-rectangular track components, the curved track component, ref. 405, for example, the intended traffic direction and the width direction change as one moves from one end to the other. In this particular case, the value of the width remains constant; it is four lanes wide. Other track components, ref 409, as an example, have a width value that changes from four lanes wide to six lanes wide. & [0273] It should be noted that the relative position of the roadway sectional outlines, as illustrated in FIG. 10, is only one of many possible positions of the roadways, relative to the supporting structures. Furthermore, support methods and components such as those indicated as ref. 1013 and ref. 1015, include columns or posts that could be existing objects, but are not intended to be exclusively existing objects, such as existing utility poles.).
Farr teaches that these features are useful to enable selected combinations of the components to be assembled into modular sections of an enclosed and elevated roadway suitable for bicycles, other small vehicles and pedestrian walkways (see Abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Farr with the  Park et al. in order to enable selected combinations of the components to be assembled into modular sections of an enclosed and elevated roadway suitable for bicycles, other small vehicles and pedestrian walkways (see Abstract).


Response to Arguments

Claim Interpretation
 	Confirmed that there is NO claim interpreted under 112(f), however Office Action includes a standard statement, else the specific issue and claim will be provided.  

First Obviousness Rejection
   	Applicant’s arguments with respect to claim(s) 1-2, 6-9, & 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Regarding argued claim elements “the bicycle lane is adjacent to a subject lane... and the bicycle lane... is different from the subject lane.” ; Park et al.,  Patent No.: US 10755574 B2, in view of Faghri, Pub. No.: US 20020062207 A1,  discloses each and every element of the argued citation, either expressly or inherently.
References: 
Park et all : Col.8 lines 1-22 & Figures 5-6.
Faghri : para. [0099]

 	Regarding argued claim elements “vehicle... moves... faraway from the two-wheeled vehicle in a first case where the bicycle lane is not recognized and the two-wheeled vehicle is recognized, in comparison with a second case where the bicycle lane is recognized and the two-wheeled vehicle is recognized in the bicycle lane.”; Park et al.,  Faghri, Pub. No.: US 20020062207 A1, in view of Gupta et al., Pub. No.: US 20190352869 A1 (Gupta`869) discloses each and every element of the argued citation, either expressly or inherently.
References: 
Gupta`952 : para. [0067] , [0088], [0094], [0096]

Second Obviousness Rejection
 	Regarding claims 3-5 and 10-11; Park et al., Patent No.: US 10755574 B2, in view of Faghri, Pub. No.: US 20020062207 A1,  in view of Gupta et al., Pub. No.: US 20190352869 A1 (Gupta`869), further in view of Kataoka, Patent No.: US 8896687 B2 and further in view of Farr, Pub. No.: US 20090214291 A1 discloses each and every element of the argued citation, either expressly or inherently.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu; Jiajun et al.	US 20130197736 A1	VEHICLE CONTROL BASED ON PERCEPTION UNCERTAINTY
GAO; YAN et al.	US 20140266806 A1	BICYCLE DIFFERENTIATION USING VIDEO DATA ANALYTICS
RAMASAMY; Bala	US 20170276492 A1	AUTOMATED LANE ASSIGNMENT FOR VEHICLES
GONZALES; VANCE A. et al.	US 20170309174 A1	NOTIFICATION OF BICYCLE DETECTION FOR CYCLISTS AT A TRAFFIC INTERSECTION
Bechtolsheim; Stephan V. et al.	US 6188957 B1	Method and system for providing bicycle information with a navigation system
Urmson; Christopher Paul et al.	US 9400183 B1	Method and apparatus to transition between levels using warp zones
appear to anticipate the current invention. See Notice of References cited.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JALAL C CODUROGLU/             Examiner, Art Unit 3665

/BEHRANG BADII/             Primary Examiner, Art Unit 3665